IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40605

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 369
                                                 )
       Plaintiff-Respondent,                     )     Filed: February 10, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
CLINT C. LARGENT,                                )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Lynn G. Norton, District Judge.

       Judgment of conviction and unified sentence of ten years with a minimum period
       of confinement of three years for felony driving under the influence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Clint C. Largent was convicted of felony driving under the influence, Idaho Code §§ 18-
8004, 18-8005(6), and providing false information to law enforcement, I.C. § 18-5413(2). The
district court sentenced Largent to a unified term of ten years with a minimum period of
confinement of three years for driving under the influence and a concurrent 180-day sentence for
providing false information. Largent appeals, contending that his sentence for driving under the
influence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and



                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Largent’s judgment of conviction and sentence are affirmed.




                                                   2